                           UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO

    HEATH LAYTON,                                    Case No. 4:17-cv-00259-DCN

                    Plaintiff,

         v.                                          MEMORANDUM DECISION AND
                                                     ORDER
    EAGLE ROCK TIMBER, INC.,

                    Defendant.



                                     I. INTRODUCTION

        Pending before the Court is Plaintiff Heath Layton’s Motion for Attorney Fees and

Costs Re: Mediation. Dkt. 14. Having reviewed the record and briefs, the Court finds that

the facts and legal arguments are adequately presented. Accordingly, in the interest of

avoiding further delay, and because the Court finds that the decisional process would not

be significantly aided by oral argument, the Court will decide the Motion without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(2)(ii). For the reasons set forth below, the

Court finds good cause to DENY the Motion.

                                     II. BACKGROUND

        On September 21, 2017, the Court issued its Case Management Order. Dkt. 13. A

portion of that order reflected that the parties would engage in mediation. Id. at 2. On

July 13, 2018, the parties participated in said mediation. 1


1
 As an aside, the Court notes that its Order indicated that Mediation was to be held on or before
March 1, 2018. The Court is not aware of the reasons for the four-month delay in complying
with the Court’s Order.

MEMORANDUM DECISION AND ORDER - 1
That same day, Layton filed a Motion seeking fees and costs related to the mediation

asserting that Defendants Eagle Rock Timber (“ERT”) had not mediated in good faith.

Defendants oppose the Motion.

                                       III. ANALYSIS

       As both sides appear to recognize, this topic is somewhat delicate as numerous

rules 2 limit the Court’s involvement, interaction, and knowledge of any settlement

discussions between the parties. That being said, the Court need not wade into any

substantive issues in this case. The assertion—at face value—is simply that a party failed

to mediate. Appropriately so, neither side has indicated the specifics of why the

mediation was unsuccessful, just that a settlement was not reached. There is no indication

of what concessions—if any—were made, the amounts of any offers extended,

admissions, denials, or any pertinent factual details related to the case. 3 The Court

therefore must simply rule if purported bad faith in settlement negotiations justifies an

award of attorney fees.



2
  Federal Rule of Evidence 408 limits the admissibility of evidence gleaned from settlement
negotiations, however, the issue presented here does not relate to the admissibility of any
evidence or information, so it is not clear that this rule would apply.
Additionally, Idaho District Local Rule 16.4(b)(3) outlines the confidential nature of mediations
and that “The mediator must abide by the confidentiality rules agreed to by the parties” and that
the “Confidentiality protections of F.R.E. 408 will extend to mediations under this Rule.” Idaho
Dist. Loc. R. 16.4(b)(3)(H). This rule aside, the rule immediately preceding states that the
mediator will notify the Court within 7 days of the mediation whether or not a settlement was
achieved. Idaho Dist. Loc. R. 16.4(b)(3)(G).
Finally, Idaho General Order No. 130 also mandates that all communications made during the
mediation remain confidential.
3
 There are some procedural details about the actual mediation, but none of these bear on the
Court’s impartiality.

MEMORANDUM DECISION AND ORDER - 2
       As a threshold issue, the Court must state the obvious: this motion rests upon the

subjective belief of Layton. Layton asserts that at the appointed day and time, all parties

gathered for the mediation and that he made an opening offer. According to Layton, the

mediator then spent the next 2.5 hours “try[ing] to get [ERT] to negotiate, but [it] refused

to negotiate, and did not make any offers of settlement.” Dkt. 15, at 2. For its part, ERT

strongly objects to the allegation that it failed to negotiate in good faith and argues that

declining an offer—or choosing to not extend an offer—is completely within its

discretion and not cause for an award of attorney fees. Here the Court must agree for

three reasons.

       First, there is no requirement that a settlement be reached at mediation, but only

that the parties mediate. This Court’s Case Management Order simply stated that the

parties were to attend a mediation and file a status report with the Court as to whether or

not the case settled. Dkt. 13, at 2-3. Strictly speaking, that happened here. Additionally,

although Layton asserts that ERT never even intended to mediate (i.e. acted in “bad

faith”), the Court is left to wonder what the mediator and ERT did for 2.5 hours.

Presumably, they were trying to work though their options. Although ERT did not

“negotiate” as Layton would have liked and did not make a counteroffer, there are

numerous explanations 4 for this other than that ERT was just trying to waste time and




4
  For example, maybe ERT never made an offer because when it heard Layton’s offer it realized
just how far Layton’s proposed offer was from its idea of a fair settlement, and that no amount of
negotiating would be able to close that gap.


MEMORANDUM DECISION AND ORDER - 3
money. 5 Any reason is speculative, but, even assuming, arguendo, that ERT’s behavior

constituted “bad faith,” such is not an appropriate basis for an award of attorney fees

under applicable caselaw. This is the second reason Layton’s argument fails.

       The Idaho Supreme Court has addressed this topic on numerous occasions in two

circumstances. The first group of cases deal with a final award of attorney fees and

whether the Court should take settlement behavior into account (in the final award of fees

at the conclusion of the case). In these circumstances, the Idaho Supreme Court has

repeatedly found that allegations of bad faith were not admissible. See, e.g., Jorgensen v.

Coppedge, 224 P.3d 1125, 1131 (Idaho 2010) (“District courts may not consider

settlement negotiations in the attorney fees determination.”); Smith v. Angell, 830 P.2d

1163, 1167 (Idaho 1992) (“A trial court’s consideration of failed settlement negotiations

or of a refusal to negotiate a settlement when deciding whether to award attorney fees is

prohibited under Idaho law.”); Ross v. Coleman Co., 761 P.2d 1169, 1188 (Idaho 1988),

aff’d, 804 P.2d 325 (1991) (“The failure to enter into or conduct settlement negotiations

is not a basis for awarding attorney fees under I.C. § 12–121 and I.R.C.P. 54(e)(1).”);

Braley v. Pangburn, 798 P.2d 34, 42 (Idaho 1990) (“Settlement negotiations and an

asserted failure to settle do not amount to the type of conduct which may precipitate an

award of attorney fees against a nonprevailing party.”).




5
  Layton’s argument here is likewise speculative and attenuated. Layton asserts that it was ERT’s
intent all along to just waste his time and incur expenses; but ERT had to go through the same
preparation, travel, time, and expense as Layton did. Thus, both parties expended resources that
proved fruitless.

MEMORANDUM DECISION AND ORDER - 4
       The Second group of cases more closely align with the facts here, where the Court

reviewed whether an award of fees was appropriate as a sanction. Again, the Idaho

Supreme Court has consistently held there is no authority for such a proposition. See,

e.g., Bailey v. Sanford, 86 P.3d 458, 468 (Idaho 2004) (“A trial court cannot sanction a

party’s conduct at a settlement conference by awarding attorney fees to the other party.”);

Payne v. Foley, 639 P.2d 1126, 1129 (Idaho 1982) (“there is no authority in a trial court

to insist upon, oversee, or second-guess settlement negotiations, if any, and certainly no

authority to impose sanctions for “bad faith” bargaining.”).

       Finally, the Court turns its attention to Federal Court. In the District of Idaho, this

topic has rarely been dealt with. The closest case on point is Performance Chevrolet, Inc.

v. Mkt. Scan Info. Sys., Inc., No. CV04-244-S-BLW, 2005 WL 1768650 (D. Idaho July

25, 2005), however, the facts of that case are strikingly different than what is presented

here. In Performance Chevrolet, the Court directed the parties to attend a mediation and

have present a “representative with the ultimate authority to settle the case.” Id. at *4.

One party failed to bring such an individual, the Court found that this was in direct

violation of its order, and sanctioned the party accordingly.

       Here there is no objective conduct or specific rule that ERT violated. To be sure,

Idaho District Local Rule 16.4(b)(3)(F) states that “all parties and their counsel must

participate in the mediation process fully, reasonably, and in good faith,” however, there

is no definition of good faith. Were the Court to rule that the failure to settle—or more

narrowly, the failure to present a counteroffer—constitutes “bad faith,” the Court would



MEMORANDUM DECISION AND ORDER - 5
open itself to a subjective inquiry in each case, 6 and unnecessarily inject itself into a

process where it need not—and indeed, should not—be.

          The Court is persuaded by the State of Idaho’s approach to this situation, as well

as the general understanding that sanctions are appropriate only when a party violates an

objective and specific rule, standard, or order—or their behavior is so egregious or

outside the norms of professional conduct—not simply upon the subjective belief of one

person or party. 7

          In conclusion, there is no requirement that the parties settle their case when they

attend mediation, Idaho caselaw contradicts Layton’s position, and what limited Federal

caselaw is available outlines that sanctions apply only when a party fails to abide by a

specific court order. While the Court does expect each party in a lawsuit to engage in

meaningful alternative dispute resolution and participate in “good faith,” this is a

subjective standard and the Court will not award fees based upon one party’s

interpretation of that standard.

                                             IV. ORDER


          1. Layton’s Motion for Attorney Fees and Costs Re: Mediation (Dkt. 14) is

              DENIED.




6
    After all, the Court requires that all cases involve some form of alternative dispute resolution.
7
  In saying this, the Court is not calling into question Layton’s integrity or perception concerning
the matter, but simply that it cannot base an award or sanction on one party’s interpretation or
opinion of the situation when the Court was not involved and cannot know the specific details of
the event.

MEMORANDUM DECISION AND ORDER - 6
     2. Unrelatedly, the Court will hold a telephonic scheduling conference in this

        case for the purposes of selecting a trial date. A docket entry order will be

        filed simultaneously herewith outlining the details of that conference.



                                               DATED: October 29, 2018


                                               _________________________
                                               David C. Nye
                                               U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
